Citation Nr: 1729349	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  17-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee (right knee disability).

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee (left knee disability).

3.  Entitlement to a compensable rating for left knee patellar tendonitis with limited extension (left knee disability).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008.  He is the recipient of the Combat Action Ribbon for his service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which denied the Veteran's claims for ratings in excess of 10 percent for patellofemoral syndrome of the right and left knee, and awarded a separate 10 percent rating for left knee patellar tendonitis with limited extension, evaluated as noncompensable and effective from February 5, 2013 (the date the claim was received).  For purposes of this decision/remand, the Board will collectively refer to both left knee disorders, as left knee disability.  The Veteran timely appealed.  

The Board notes that in a November 2016 rating code sheet, the RO determined that the issue of a TDIU was not inferred.  However, in the June 2017 Board hearing, based on the Veteran's testimony, as well as other lay and medical evidence of record related to unemployability, the Board determined that the issue of entitlement to a TDIU was deemed to have been submitted as part the Veteran's claims for increased ratings for his service-connected right and left knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As reflected in the June 2017 Board hearing, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the decision below.  The issues of entitlement to increased ratings for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the June 2017 Board hearing, as well as other statements from the Veteran and his representative, the Veteran contends that he is unable to work due to his service-connected right and left knee disabilities, as well as his lumbar spine (back), posttraumatic stress disorder (PTSD), tension headaches, and left tinnitus. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for PTSD, rated 50 percent,
right knee patellofemoral syndrome, rated as 10 percent disabling, left knee patellofemoral syndrome with limited flexion, rated as 10 percent disabling, left knee patellar tendonitis with limited flexion, rated as noncompensable, lumbar spine (back) disability, rated as 20 percent disabling, tension headaches, rated as noncompensable, and tinnitus, rated as 10 percent disabling.  Thus, the Veteran has had one disability rated as 40 percent disabling and the combined rating is 70 percent.  Thus, he met the minimum schedular requirements for TDIU benefits for the entire appeal period.  38 C.F.R. § 4.16(a)(3).  

In a February 2013 VA treatment record, the Veteran reported difficulty in leaving his room, difficulty with employment due to reacting to loud noises or unexpected movement, and avoids socializing.  He indicated that he worked as a steward, bartender with an income of about $2000/month from his service-connected disabilities, GI bill, and his job.

On an April 2013 VA examination, the VA examiner concluded that the right and left knee disabilities did not impact his ability work.  The examiner noted that the Veteran has been avoiding stress and strain to both knees since discharge and it affects him with painful bending of the knee, and he was unable to perform the test that required flexion and squatting, and has to avoid running.  The Veteran reported anti-inflammatory medications helped partially, but reported chronic knee pain in the anterior knee, especially with squatting, bending, prolonged standing, and walking, and prolonged sitting as a college student.  In addition, he reported he cut down on running and no longer doing road marches.
In a September 2016 VA examination related to the Veteran's service-connected back disability, the Veteran reported varying levels of pain that is present 80 percent of the time.  He noticed after sitting too long, he experienced numbness or tingling to either hamstring.  He reported flare-ups after walking for more than 20 to 25 minutes at a time (feels the fatigue), and after sitting too long.  The examiner noted the Veteran's back disability impacts his ability to work, as he was late for work a few times due to difficulty getting up and getting moving.

In a September 2016 PTSD VA examination, the Veteran reported that he was not employed at that time and that he was last employed in July 2016 at an auto dealership as a product specialist on a full-time basis for a period of two months.  The Veteran explained that he has had seven to eight jobs since he has been discharged from service.  Regarding his education, the Veteran explained that he was not enrolled in college coursework and/or vocational training at that time.  He reported that he formerly attended community college, as well as other institutions, but that he did not complete degree programs.  The examiner opined the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity.

The Veteran underwent an additional VA examination in December 2016 for his knees.  The Veteran stated his knee disabilities worsened since the last exam in terms of him having to cut back on the amount of activity that he is able to do.  He reported pain in both knees frequently throughout the day, every day, and he has mild swelling in the back of his knees.  He feels that his knees want to hyperextend and his knees buckle/give out frequently.  He reported his knees lock up in the morning or after sitting on his lounge chair for a while and that he uses knee braces regularly and orthotics constantly.  He uses ice as needed.  He reported significant flare up of his knees with pain about three to four times a week.  The flare ups typically last for one to two hours and requires him to lie down and rest during these episodes.  He uses ice and heat as needed during these flare ups.  

The examiner indicated that the Veteran's knee disabilities impact his occupational duties, because he has trouble sitting, standing, or walking for long periods.  He noted the Veteran had trouble doing his job as a car salesman because of the knee pain, and he had his hours cut because of his difficulty with doing the job.  He stated that his job prior to that, he worked as an operations manager at a golf course, and he also had trouble doing this job.

During his June 2017 Board hearing, the Veteran testified that he is unable to work due to his service-connected disabilities.  He reported that he worked part-time and received special consideration because he struggled, and thus, he had to leave his employment working at a restaurant.  He reported he had to take frequent breaks.  He reported that between 2008 and 2009, he worked at a golf course and performed sedentary work.  The Veteran reported doing some work involving painting and he had difficulty climbing the ladder, and that he had difficulty driving due to his service-connected bilateral knee disabilities.  He contended that the December 2016 VA examiner's conclusion that the Veteran's trouble standing, sitting, or walking for long periods and frequent breaks as needed, reflects that his disabilities preclude gainful employment.  The Veteran indicated in his June 2017 formal TDIU claim (VA Form 21-8940) that he had one year of college and held sales and service jobs.

The above medical opinions noted some effects of the Veteran's service-connected disabilities, individually, on his occupational duties, but did not address the effects on employability from all of the Veteran's service-connected disabilities.  However, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, the September and December 2016 VA examiners indicated that the Veteran's service-connected bilateral knee disabilities, PTSD, and back disabilities impact the Veteran's occupational duties due to difficulty in standing, walking, or sitting for long periods, requiring frequent breaks, as well as his mental symptoms.  Moreover, the lay and medical evidence indicate that the Veteran experiences severe knee and back pain, which resulted in frequent tardiness at work, as well as work limitations as a result of his service-connected disabilities, which required special considerations.  The Veteran also indicated numerous part-time and full-time jobs that he later had to quit because of his service-connected disabilities.  

Thus, given the significant impairment caused by the Veteran's service connected disabilities, as indicated by the lay and medical evidence, see id. at 1354  ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected disabilities preclude him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Regarding the Veteran's claim for increased ratings for right and left knee disabilities, the Veteran contends that the most recent examination in December 2016 was inadequate because the examiner failed to address the Veteran's report of flare-ups.   

The December 2016 examiner reported that the Veteran was not in an acute flare during the examination, and did not indicate the extent in terms of degrees of additional range of motion loss due to pain during an acute flare-up.  Although the examiner noted the Veteran's report of flare-ups, the examiner did not adequately address the Veteran's flare-ups and the additional functional limitation due to decreased range of motion from pain, knees locking up and giving way, and requiring rest.  Moreover, although the December 2016 VA examiner indicated passive ROM was not performed as it could cause injury to the Veteran and the absence of objective wincing when his knees were used in non-weight bearing, the examiner did not indicate the degree at which passive ROM would cause injury to the Veteran, and the degree at which the Veteran was able to perform non-weight bearing testing.  Thus, in light of the above and the Veteran's contentions as to the inadequacy of the examination, the Board finds an additional VA examination is warranted to address the Veteran's flare-ups, as reported, as well as conduct testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing pursuant to 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

Accordingly, the remaining claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.  The examiner should also address the Veteran's report of flare-ups and the frequency and duration of his flare-ups.  

The examiner should specifically report the results (in degrees) of active, passive, weight-bearing, and non-weight bearing range-of-motion testing of the Veteran's right and left knees.  If testing cannot be conducted, the examiner should indicate why and provide the degree at which point, the testing would cause injury.

2.  After the above development has been completed and any additional development deemed appropriate, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


